Name: Commission Regulation (EEC) No 446/83 of 25 February 1983 amending Regulation (EEC) No 2103/77 laying down detailed rules for the buying in by intervention agencies of sugar manufactured from beet and cane harvested in the Community
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  marketing
 Date Published: nan

 Avis juridique important|31983R0446Commission Regulation (EEC) No 446/83 of 25 February 1983 amending Regulation (EEC) No 2103/77 laying down detailed rules for the buying in by intervention agencies of sugar manufactured from beet and cane harvested in the Community Official Journal L 053 , 26/02/1983 P. 0025 - 0026 Spanish special edition: Chapter 03 Volume 27 P. 0047 Portuguese special edition Chapter 03 Volume 27 P. 0047 Finnish special edition: Chapter 3 Volume 15 P. 0240 Swedish special edition: Chapter 3 Volume 15 P. 0240 *****COMMISSION REGULATION (EEC) No 446/83 of 25 February 1983 amending Regulation (EEC) No 2103/77 laying down detailed rules for the buying in by intervention agencies of sugar manufactured from beet and cane harvested in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 9 (6) thereof, Whereas Article 17 (2) of Commission Regulation (EEC) No 2103/77 (3), as last amended by Regulation (EEC) No 3218/82 (4), lays down that intervention agencies may require sugar to be delivered in new jute bags with a minimum weight of either 450 grams or 420 grams and lined with polythene of a minimum thickness of either 0,04 mm or 0,05 mm respectively; Whereas the rules of the main white-sugar markets require sugar to be placed in new jute bags with an inner polythene lining such that the minimum combined weight of bag and polythene is 400 grams; whereas some traders in the Community have used such bags for some time; whereas intervention agencies should therefore be authorized to accept this kind of packing, for which they should bear the related cost in an appropriate manner and at a flat rate; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Article 17 (2) and (3) of Regulation (EEC) No 2103/77 are hereby replaced by the following: '2. Intervention agencies may require the sugar to be delivered in one or more of the following types of packing: (a) new jute bags lined with polythene of a minimum thickness of 0,04 mm of a minimum combined weight of jute and polythene of 450 grams; (b) new jute bags lined with polythene of a minimum thickness of 0,05 mm of a minimum combined weight of jute and polythene of 420 grams, having a net capacity of 50 kilograms. Intervention agencies may also accept sugar sold into intervention in new jute bags lined with polythene of a combined weight of jute and polythene of 400 grams and having a net capacity of 50 kilograms. For acceptance, the intervention agency may specify a minimum thickness of polythene lining as well as a particular quality of jute bag. 3. Where an intervention agency requires or accepts one or more of the types of packing provided for in paragraph 2, it shall bear the cost of such packing. In addition, it shall inform the seller, in good time before removal, of the type or types of packing provided for in paragraph 2 which it requires or will accept. The flat-rate amounts to cover the cost of the packing are hereby fixed at: (a) 1,408 ECU per 100 kilograms of sugar in respect of the types of packing referred to under (a) and (b) of the first subparagraph of paragraph 2, (b) 1,30 ECU per 100 kilograms of sugar in respect of the packing referred to in the second subparagraph of paragraph 2.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 74, 18. 3. 1982, p. 1. (3) OJ No L 246, 27. 9. 1977, p. 12. (4) OJ No L 339, 1. 12. 1982, p. 47.